Citation Nr: 9900661	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1, 1976 to April 
15, 1976.  He also had National Guard service which included 
periods recognized as active duty for training from January 
1985 to May 1985, and from May 28, 1988 to June 12, 1988.

This appeal stems from a July 1993 rating decision of the RO 
that denied service connection for low back disability, a 
cervical spine disability and an acquired psychiatric 
disorder as secondary to the first two claimed conditions.  
The Board of Veterans Appeals (Board) remanded this case in 
May 1996 for additional evidentiary development.  The Board 
sought various types of medical evidence including additional 
records from the National Personnel Records Center.  The RO 
attempted to obtain all such records as requested by the 
Board, and was successful in obtaining many of the desired 
records or a negative reply from each source from whom 
records were sought.  In particular, records from the 
veterans National Guard service have been obtained, as well 
as treatment records from the early 1990s.  The facility 
which had been referred to by the veteran, as noted in the 
previous remand, as Wellborn M3 has apparently been 
determined to be Welborn Baptist Hospital.  Records from that 
hospital have been obtained.

The Board finds that the requested development has been 
adequately completed by the RO, and that this case may now 
proceed to an appellate decision for two of the three issues.  
Stegall v. West, 11 Vet. App. 268 (1998).  Since service 
connection, however, is granted herein for a low back 
disability, due process concerns compel the Board to remand 
the veterans service-connection claim involving an acquired 
psychiatric disorder since he asserts that he has such a 
disability and that it is secondary to his back and neck 
problems.  The RO must readjudicate this issue in the light 
of the grant of service connection for a low back disability.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue will be 
addressed in the REMAND portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that while serving in the 
National Guard he fell, thereby injuring his low back.  He 
believes that his arthritis is due to scar tissue which 
developed following his surgery.  He also contends that his 
cervical spine was injured by the fall, leading to his 
current cervical disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports granting 
entitlement to service connection for a low back disability, 
postoperative herniated nucleus pulposus.  The Board also 
holds, however, that the veteran has not met his initial 
burden of submitting evidence to justify a belief by a fair 
and impartial individual that his claims for service 
connection for a cervical spine disability and degenerative 
arthritis of the lumbar spine are well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A herniated nucleus pulposus of the lumbar spine was 
first diagnosed during a period of active duty for training, 
after an injury that occurred in the line of duty.

3.  The injury the veteran suffered during his training duty 
either caused or aggravated the herniated nucleus pulposus.  

4.  Degenerative arthritis of the lumbar spine has been 
diagnosed by X-ray, but it has not been related to his 
inservice fall, or the subsequent surgery, by any medical 
authority.  

5.  The veteran has congenital or developmental defects of 
the cervical spine which have required surgery.  There is no 
evidence that any defect of the cervical spine worsened 
during service or as the result of any incident of service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for a postoperative 
herniated nucleus pulposus.  38 U.S.C.A. §§ 101, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.306 (1998).

2.  Well-grounded claims for entitlement to service 
connection for degenerative arthritis of the lumbar spine or 
a cervical spine disability have not been presented.  308 
U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306, 4.9 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veterans claim for a low 
back disability is well grounded within the meaning of 38 
U.S.C.A. § 5107.  The Board is also satisfied that all 
relevant evidence has been properly developed and that there 
is no further duty to assist in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  As discussed 
below, however, the Board finds that the veterans claims for 
service connection for degenerative arthritis of the lumbar 
spine and a cervical spine disability are not well grounded.


I.  Background

Service medical records from the veterans 1976 period of 
active service are essentially negative.  He was apparently 
released for non-medical reasons.

A July 1984 National Guard record indicates that the veteran 
had requested a waiver to enter the National Guard, involving 
reasons that were not medical in nature.  In April 1985 the 
veteran complained that he had had upper lumbar pain for 48 
hours, but with no radiculopathy.  He was diagnosed with 
acute low back pain.  On detailed examination the next day, 
the diagnosis was facet syndrome, described as involving 
L1,L2 and L3.  An August 1986 record indicates that the 
veteran had a congenital cervical spine malformation.

A May 30, 1988 service medical record indicates the veteran 
had hurt his back prior to active duty for training, while on 
his job.  He had been put on bed rest, but had come on active 
duty anyway.  He had significant lumbosacral pain with 
radiation down the right lower extremity.  He was diagnosed 
with an acute lumbar strain, but a disc injury was to be 
ruled out.  He was referred to Forrest General Hospital for 
further evaluation.

A May 30, 1988 emergency room record from Forrest General 
Hospital, recounts the veterans report of having fallen 3 to 
4 feet when he had tried to jump on to the tailgate of a 
vehicle (during his National Guard service).  He indicated he 
had landed on his back, and now had back pain which radiated 
down his left leg.  The diagnosis was of back pain, but a 
herniated nucleus pulposus was to be ruled out.  A 
radiological report noted cervical problems evaluated as 
developmental anomalies and diagnosed as failures of 
segmentation at the C2-3 and C6-7 levels and a spina bifida 
occulta at C7.

A service medical record from May 31, 1988 notes the 
veterans history of a back injury three weeks earlier when 
he had slipped and fallen on a floor, as well as the more 
recent injury.  The impression was of acute low back 
pain/strain, but it was stated that a herniated nucleus 
pulposus could not be excluded. Another record from that day 
indicates that X-rays from Forrest General Hospital had been 
normal except for a 13th thoracic vertebra being found.  He 
was assessed with low back strain.  In yet another service 
medical record from that day the veteran was diagnosed with a 
probable herniated disc.

A May 30, 1988 statement of medical examination and duty 
status states that the veteran had an acute lumbar spasm 
which was apparently an aggravation of a previously existing 
condition.  It was determined that the injury had occurred in 
the line of duty.  An evaluation dated June 1, 1988 indicates 
that while it was possible that the veteran could have a 
herniated nucleus pulposus, the examiner strongly suspected 
that most, if not all, of the veterans condition was 
functional in nature.

The veteran was hospitalized at Keesler Air Force Hospital on 
June 4.  That summary indicates that a magnetic resonance 
imaging scan of his lower back, made at the Ochsner Clinic, 
showed no evidence of a herniated nucleus pulposus.  There 
were, however, mild degenerative changes of the lumbar spine 
noted.  The diagnosis on the summary was low back spasm with 
minimal degenerative joint disease.

The veteran was hospitalized at Deaconess Hospital from June 
20, 1988 to July 2, 1988.  It was noted that he had fallen on 
his buttocks in May 1988 while working at that hospital, and 
had suffered pain.  He had been seen in the emergency room 
and put on light duty for the rest of the evening.  The pain 
continued in the low back area, going down the left lower 
extremity.  The pain actually went away and he tried to go to 
summer camp, but simply could not function there.  A separate 
admission report noted that the veteran had re-experienced 
pain while in the National Guard.  It was strongly suspected 
that S1 nerve root dysfunction was present on the left side 
and the probable cause would be a rupture at the L5-S1 level.  
A diskogram was consistent with a ruptured disc.  
Computerized tomography findings were consistent with disc 
protrusion between L5 and S1 anterolaterally on the left.  
The veteran underwent an L5-S1 hemilaminotomy and 
foraminotomy for removal of the ruptured disc and S1 nerve 
root decompression.

A report of investigation to determine line of duty status, 
dated in June 1988, notes that the veteran provided three 
versions of the inservice accident. The first of these 
involved veterans climbing up on the rear of a truck to 
insert a lock in the doors.  As he was doing this, he put 
himself in a strained position and felt something pop (in his 
back).  In the second version, the veteran indicated he fell 
while jumping up on a tailgate of a truck.  He fell three to 
four feet landing on this back.  The third version involved 
working at a dining facility, when the veteran jumped off the 
back of a truck injuring his back.  The report also noted 
that three individuals who might have had knowledge of the 
veterans alleged injury had not actually witnessed the 
accident and had no direct knowledge of it.  The 
investigating officer concluded that there were 
inconsistencies in the veterans accounts of the accident and 
determined, therefore, that the accident did not occur in the 
line of duty.

The August 1988 final determination from the Headquarters of 
the National Guard Bureau did not agree with the 
investigators conclusion; finding that an injury did occur 
in the line of duty, and that it had aggravated a preexisting 
back disability.

A July 1989 Medical Board report notes the veterans history 
of L5-S1 fusion from approximately one year prior, and 
contains a diagnosis of low back pain secondary to fusion, 
after removal of a herniated nucleus pulposus at the L4, L5 
level.  It is also noted that X-rays had revealed some 
degenerative joint disease at the facet joints of L2 and L3.  
X-rays also had revealed that L5 and S 1 were fused.

A July 1990 magnetic resonance imaging scan report from a 
private physician, Steven Becker, M.D., notes congenital 
fusions in the cervical spine, narrowing of the (cervical) 
canal, a mild posterior disc bulge and suggested minor 
spondylolisthesis in the cervical spine as well.

The veteran was hospitalized by the VA in October 1990 and 
underwent a right C6 foraminotomy.

A May 1993 VA X-ray report reveals congenital fusions in 
parts of the cervical spine.  Another VA report shows, 
regarding the lumbar spine, scoliosis and degenerative disc 
space narrowing at the L5 level with no acute injury.

At a January 1995 RO hearing the veteran testified, in 
essence, that he was told nothing was wrong with him 
following the accident at Deaconess Hospital, and following 
his physicians advice he went to his annual training.  
Thereafter he jumped off of a truck, and his back started 
hurting badly.  He also testified that he had first heard of 
the arthritis diagnosis after his surgery.  He believed he 
had been told in late 1988 that arthritis, the scar tissue, 
was causing my pain from the surgery

The veteran filed his initial claim for service connection 
for injurys to my neck and spine plus my degenerative joint 
problems, and mental problems due to his neck and back 
problems in January 1993.


II.  Analysis

A.  Low back

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1131, ; 38 C.F.R. § 3.303.  See 
also 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 (regarding 
aggravation).  The term active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training includes 
full-time duty performed by members of the National Guard of 
any State.  38 C.F.R. § 3.6(c)(3).
In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), affd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

Generally, the presumption of soundness does not apply to a 
period of active duty for training.  See Paulson v. Brown, 7 
Vet. App. 466 (1995) (where a claimant had served only on 
active duty for training and had not established any service-
connected disability, and was thus unable achieve veteran 
status to avail himself of the presumption of soundness); see 
also Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Although 
the appellant in this case is a veteran, since he served on 
active duty in 1976, his claim of service connection for a 
low back disability relates solely to his last period of 
active duty for training.  The presumption of soundness 
therefore, does not apply.

The veteran apparently did injure his low back just prior to 
his active duty for training period in May 1988, while 
working at Deaconess Hospital.  In its prior remand, however, 
the Board sought records from that hospital to determine the 
nature of the injury and diagnosis.  The hospital sent 
various treatment records, but none of them are from May 
1988, or directly concern the accident that reportedly 
occurred at that hospital at that time.  Thus the claims file 
contains no evidence of a diagnosis of herniated nucleus 
pulposus related to that injury at work.  There is credible 
evidence, however, that the veteran, shortly thereafter, 
reinjured himself while on training duty with the National 
Guard.  During that period, his back complaints were 
extensively evaluated.  The diagnosis of herniated nucleus 
pulposus was considered, but not firmly established.  He was 
also found to have X-ray evidence of degenerative arthritis 
of the lumbar spine.  The diagnosis of herniated nucleus 
pulposus was firmly established a few days after his release 
from training duty when he was hospitalized for back surgery.

The Board concurs with the National Guard Headquarters 
finding that the investigating officers conclusion that the 
accident had not occurred in the line of duty because there 
were different versions of the inservice accident was 
incorrect.  All versions involve the veterans jumping onto a 
truck and injuring his back.  The differences in details are 
minor, and are not, on their face, inconsistent.  The veteran 
did report, when receiving medical help, that he had, in 
fact, injured his back prior to coming on training duty, in 
addition to the injury which caused his acute problems.  This 
was reported both to service personnel as well as to 
treatment providers at Forrest General Hospital.  No one 
questioned that he was in severe pain and had back spasm, and 
the witnesses confirmed that he was in apparent good health 
shortly before the claimed incident, after he had been on 
training duty for approximately two days.  In any case, Title 
38 U.S.C.A. provides the VA with the authority to determine 
whether a disability was incurred or aggravated during 
service, based upon the evidence of record.  Compare Miller 
v. West, 11 Vet. App. 345 (1998) (where a bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness--a presumption which is not 
applicable in the present case related to the active duty for 
training period in question); see Paulson, supra.  Here, the 
inservice determination of aggravation of the work-related 
injury does not clearly appear to have been reversed.  Thus 
service connection is warranted for a low back disability, a 
postoperative herniated nucleus pulposus.  38 U.S.C.A. 
§§ 101, 1131, 1153, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.306.  
The benefit of the doubt is resolved in the veterans favor.  
38 U.S.C.A. § 5107.

As noted, the veteran was diagnosed as having facet syndrome 
involving L1, L2 and L3 in April 1985; mild degenerative 
changes in the lumbar spine by X-ray in June 1988 and 
degenerative joint disease of the facets of L2 and L3 in July 
1989.  These findings would appear to indicate the presence 
of a separate disorder in a different part of the low back, 
which existed prior to the May 1988 injury and is not related 
to the condition which has been recognized as service 
connected.  Degenerative arthritis, also known as 
osteoarthritis, is, by definition, a noninflamatory 
degenerative joint disease related to the aging process.  
Arthritis is defined as degenerative when it cannot be 
related to a specific injury or trauma, such as the fall 
which the veteran is recognized as having during his 1988 
training duty.  As a disease which is, by definition, 
unrelated to trauma, there is no logical basis for relating 
it to the injury; indeed, the veteran himself has not so 
related it.  Furthermore, the medical evidence indicates that 
the problem was present several years earlier.  While both 
injuries and diseases which have their incurrence on active 
duty for training may be service connected, no medical 
authority has related the veterans degenerative arthritis 
disease to any incident which occurred during a period of 
training, or to his current back disability.  Arthritis, a 
disorder of the bone and joints, is not the same as soft 
tissue injury or scar tissue from surgery as the veteran 
argued during his hearing.  Furthermore it is clearly 
unrelated to the surgery as it was found on X-rays taken 
before the surgery was conducted.  In short, since this 
condition has not been related to the veterans service or 
his fall by any medical authority, his claim for service 
connection for the disease is not well grounded.  


B.  Cervical spine

For the same reasons expressed above, the presumption of 
soundness does not apply in this case to the service-
connection claim for a cervical spine disability.  Paulson.

Regarding congenital or developmental malformations, when 
there is no evidence of any pertinent antecedent active 
disease or injury during service, the conclusion must be that 
it preexisted service.  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9.

The VA general counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted aggravation of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); 38 C.F.R. §§ 3.303(c), 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. §  3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

The veterans cervical spine malformations, noted as early as 
August 1986, are not diseases or injuries within the meaning 
of applicable legislation since they have  been found to be 
congenital or developmental.  Furthermore, there is simply no 
evidence that these problems worsened in any way during, or 
as a result of service. There is no evidence of any other 
cervical spine disability having had an onset during active 
duty or during a period of active duty for training.  The 
findings of a narrowing of the cervical canal, a mild 
posterior disc bulge and suggested minor spondylolisthesis 
were not made until July 1990, long after the last active 
duty for training period.  Those findings along with the 
later findings and the 1990 surgery have not been medically 
related to any period of qualifying service.  Therefore, this 
claim is implausible and must be denied.  Caluza, supra; 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim for service connection.  See 
Robinette.

Finally, although the Board has considered and disposed of 
the veterans service-connection claim involving a cervical 
spine disability on a ground different from that of the RO, 
the veteran has not been prejudiced by the Boards decision.  
This is because, in assuming that the claim was well 
grounded, the RO accorded the claim greater consideration 
than warranted.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the claim is well grounded would be 
pointless and, in light of the law cited supra, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since this issue is held as not well grounded, the benefit-
of-the-doubt rule does not apply.  Holmes v. Brown, 10 Vet. 
App. 38 (1997).


ORDER

Entitlement to service connection for a low back disability, 
a postoperative herniated nucleus pulposus, is granted.

Entitlement to service connection for degenerative arthritis 
or a cervical spine disability is denied.


REMAND

Since the Board has granted service connection for a low back 
disability, the RO must reconsider the veterans claim of 
service connection for an acquired psychiatric disorder as 
secondary to such a back disability.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

To ensure that the VA has provided the veteran with 
appropriate due process, the case is REMANDED to the RO for 
the following development:

1.  The RO should provide the veteran 
with the opportunity to submit any 
additional evidence in support of his 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, as secondary to his now 
service-connected low back disability.  
The RO should accomplish any additional 
development deemed necessary.

2.  The RO should then readjudicate the 
service-connection claim.  If the claim 
remains denied, both the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
